IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                         __________________

                           No. 95-50282
                       Conference Calendar
                        __________________



DAMON HENRY DOWNS,

                          Petitioner - Appellant.



                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-95-CV-114
                        - - - - - - - - - -
                           June 27, 1995


Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     In a proceeding in the district court, Damon Henry Downs

sent a graphic threat of death by bombing to the district judge.

He directed it and prior threats to that judge in particular and

to the judiciary generally.   Downs's numerous convictions for

arson lead us to take the threat seriously.   Accordingly, with

only slight exception, we close the courthouse doors in this

circuit to Downs's abusive pleadings, letters, and other

communications.

     Downs may file no initial pleading in this court or in any


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50282
                                -2-


court subject to the jurisdiction of this court, except with the

advance written permission of a judge of the forum court.    Before

filing any appeal or other action in this court, Downs shall

submit to the clerk of this court a request for permission to

file, together with the document that he proposes to file, which

the clerk shall direct to an active judge of this court.    In

requesting the required permission in this court or in any court

in this circuit, Downs shall inform the court of the bar stated

herein.

     The court in the Western District of Texas imposed on Downs

sanctions that are more onerous than the sanction that we impose

here.   As Downs does not challenge the district court's

sanctions, they are not before us for review.    See, e.g., Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).   As an

exception to the circuit-wide bar described above, the sanction

that we impose today shall become effective in the Western

District of Texas only if and when the more onerous sanctions

already in force there are withdrawn.

     In requesting leave to proceed on appeal in forma pauperis

(IFP), Downs challenges the district court's refusal of leave for

him to file a civil rights suit attacking a change in the way

that Texas prisoners accrue good time.    An amendment to a state's

parole eligibility procedure is not an ex post facto law.

California Dep't of Corrections v. Morales, 115 S. Ct. 1597, 1599

(1995).   Such a change is not subject to a civil rights challenge

because it affects only a hope of release.    Gilbertson v. Texas

Bd. of Pardons and Paroles, 993 F.2d 74, 75 (5th Cir. 1993).     The
                           No. 95-50282
                                -3-


appeal is frivolous.   It is dismissed as such.   See 5th Cir. R.

42.2.

     IFP DENIED, APPEAL DISMISSED, SANCTION IMPOSED.   The clerk

is directed to distribute this opinion to all clerks of court in

this circuit.